Case 9:19-cv-81160-RS Document 1010 Entered on FLSD Docket 08/16/2021 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               Case No. 9:19-cv-81160-RS

  APPLE INC.,

                  Plaintiff,

        v.

  CORELLIUM, LLC,

                  Defendant.


                  CONDITIONAL JOINT STIPULATION TO DISMISS
             WITH PREJUDICE DMCA CLAIM AND COUNTERCLAIMS, AND
             STRIKE WITH PREJUDICE REQUEST FOR MONETARY RELIEF
Case 9:19-cv-81160-RS Document 1010 Entered on FLSD Docket 08/16/2021 Page 2 of 5




          Plaintiff Apple Inc. and Defendant Corellium, LLC (collectively, the “Parties”), pursuant
  to the Confidential Binding Term Sheet entered into by the Parties on August 10, 2021, hereby
  jointly stipulate that:
          (1) Apple dismisses with prejudice its claim under the Digital Millennium Copyright Act,
  17 U.S.C. §§ 1201(a)(2), (b), and 1203 (Second Amended Complaint, Count 4), pursuant to
  Federal Rule of Civil Procedure 15(a)(2); see Perry v. Schumacher Group of Louisiana, 891 F.3d
  954, 958 (11th Cir. 2018) (“It has been held that when multiple claims are filed against a single
  defendant, Rule 41(a) is applicable only to the voluntary dismissal of all claims in an action. A
  plaintiff who wishes to drop some claims but not others should do so by amending his complaint
  pursuant to Rule 15.”);
          (2) Corellium dismisses with prejudice its counterclaims against Apple pursuant to Federal
  Rule of Civil Procedure 41(a);
          (3) Both sides release all claims for monetary damages, attorneys’ fees, and costs, past,
  present, and future relating to this case or any appeal in this case; and
          (4) Apple preserves and retains its right to appeal the Court’s order granting summary
  judgment to Corellium on Apple’s copyright claims as to the injunctive relief only, subject to the
  jurisdictional condition outlined below.
          Because the Parties consent in writing to the dismissal with prejudice and striking of certain
  claims, counterclaims, and requests for relief as set forth below, court approval is not required, see
  Fed. R. Civ. P. 15(a)(2) (“a party may amend its pleading only with the opposing part’s written
  consent or the court’s leave”); see also 6. Fed. Prac. & Proc. Civ. ¶ 1490 (3d ed.) (“If consent is
  secured, the usual motion procedure need not be followed. The pleader’s right to amend is not
  subject to the court’s discretion and the court must permit the amendment to be filed.”); see also
  Rule 41(a) (outlining requirements for dismissing an action “without court order”); see also Rule
  41(c) (stating that Rule 41(a) applies to dismissal of counterclaims by a defendant).
          The Parties shall bear their own costs and fees, related to and through the end of this Action,
  including Apple’s forthcoming appeal and any further proceedings on Apple’s copyright claims.
          This stipulation will be effective upon on entry of an order retaining jurisdiction and, once
  this stipulation is effective, the only claims that will remain in this Action are Apple’s copyright
  claims as to injunctive relief only, as to which the Parties agreed Apple shall have the right to
  appeal the Court’s order granting summary judgment to Corellium as to injunctive relief only.

                                                    1
Case 9:19-cv-81160-RS Document 1010 Entered on FLSD Docket 08/16/2021 Page 3 of 5




  Accordingly, the Parties are simultaneously filing a joint motion for the entry of an order retaining
  jurisdiction to enforce the Parties’ settlement agreement, and, once that order has been entered, for
  entry of final judgment on the copyright claims so that Apple can then file a notice of appeal.




                                                   2
Case 9:19-cv-81160-RS Document 1010 Entered on FLSD Docket 08/16/2021 Page 4 of 5




   Dated: August 16, 2021                          Respectfully Submitted,

   Michele D. Johnson*                             s/ Martin B. Goldberg
   michele.johnson@lw.com
   LATHAM & WATKINS LLP                            Martin B. Goldberg
   650 Town Center Drive, 20th Floor               Florida Bar No. 0827029
   Costa Mesa, CA 92626                            mgoldberg@lashgoldberg.com
   (714) 540-1235 / (714) 755-8290 Fax             rdiaz@lashgoldberg.com
                                                   Emily L. Pincow
   Sarang Vijay Damle*                             Florida Bar. No. 1010370
   sy.damle@lw.com                                 epincow@lashgoldberg.com
   Elana Nightingale Dawson*                       LASH & GOLDBERG LLP
   elana.nightingaledawson@lw.com                  100 Southeast Second Street
   LATHAM & WATKINS LLP                            Miami, FL 33131
   555 Eleventh Street NW, Suite 1000              (305) 347-4040 / (305) 347-4050 Fax
   Washington, DC 20004
   (202) 637-2200 / (202) 637-2201 Fax

   Andrew M. Gass*
   andrew.gass@lw.com
   Joseph R. Wetzel*
   joe.wetzel@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice
                                 Attorneys for Plaintiff APPLE INC.




                                               3
Case 9:19-cv-81160-RS Document 1010 Entered on FLSD Docket 08/16/2021 Page 5 of 5




  Dated: August 16, 2021           Respectfully submitted,
                                   COLE, SCOTT & KISSANE, P.A.
                                   Counsel for Defendant CORELLIUM, LLC
                                   Esperante Building
                                   222 Lakeview Avenue, Suite 120
                                   West Palm Beach, Florida 33401
                                   Telephone (561) 612-3459
                                   Facsimile (561) 683-8977
                                   Primary e-mail: jonathan.vine@csklegal.com
                                   Primary e-mail: justin.levine@csklegal.com
                                   Primary e-mail: lizza.constantine@csklegal.com

                               By: s/ Justin Levine
                                   JONATHAN VINE
                                   Florida Bar. No.: 10966
                                   JUSTIN B. LEVINE
                                   Florida Bar No.: 106463
                                   LIZZA C. CONSTANTINE
                                   Florida Bar No.: 1002945

                                      and

                                   HECHT PARTNERS LLP
                                   Counsel for Defendant
                                   125 Park Ave, 25th Floor
                                   New York, NY 10017
                                   Tel: (212) 851-6821
                                   David L. Hecht pro hac vice
                                   Email: dhecht@hechtpartners.com
                                   Maxim Price pro hac vice
                                   Email: mprice@hechtpartners.com
                                   Lee Boyd pro hac vice
                                   Email:lboyd@hechtpartners.com

                                      and

                                   CONSTANTINE CANNON LLP
                                   Counsel for Defendant
                                   1001 Pennsylvania Ave, NW, Suite 1300
                                   Washington, DC 20004
                                   Tel: (202) 204-3514
                                    Seth D. Greenstein pro hac vice
                                    Email: sgreenstein@constantinecannon.com




                                        4
